Citation Nr: 1520637	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board observes that, in his February 2010 notice of disagreement, the Veteran initiated an appeal of the May 2009 denial of his claims of entitlement to service connection for peripheral neuropathy, unspecified extremities, and a higher initial rating for his service-connected posttraumatic stress disorder.  A statement of the case was issued in February 2011.  Thereafter, in his March 2011 substantive appeal, the Veteran limited his appeal to the issue of entitlement to service connection for CLL.  Therefore, such other issues have not been perfected for appeal.  Consequently, they are not properly before the Board and will not be further addressed herein.

The Board remanded the Veteran's claim in February 2014 for further development.  The case has since been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  There is no credible evidence of in-service exposure to herbicides.

2.  The preponderance of the evidence shows that the Veteran does not have CLL that manifested in service, or within a year of service, or that is related to any incident of service, including exposure to herbicides.  

CONCLUSION OF LAW

Criteria for service connection for CLL as due to either exposure to herbicides have not been met and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. § 1110, 1111, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Analysis

As noted above, the Board most recently remanded this claim in February 2014 for further development, specifically to send the Joint Service Records Research Center (JSRRC) an updated request for verification of exposure to herbicides with a more detailed request regarding the Veteran's dates of service while located in Guam and Okinawa, Japan.  The claim was readjudicated in a January 2015 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in January 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified private treatment records relevant to his claim.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

The Veteran has not been afforded a VA medical examination with respect to his claim of service connection for CLL; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no injury to or disease in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide agent, no symptoms, injury or disease reported or documented in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for CLL because there is no relevant injury, disease, or event in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, or injury, or even in-service symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of any CLL would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed conditions and his service would necessarily be based solely on the Veteran's unsubstantiated assertions regarding what occurred in service (here, herbicide) advanced in support of this claim.  The Board points out that a medical opinion premised on an unsubstantiated history has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swan v. Brown, 5 Vet. App. 229, 233 (1993).

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's claimed condition.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Legal criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include leukemia, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); leukemia is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) and for veterans in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied (for the period beginning on April 1, 1968, and ending on August 31, 1971.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Analysis

The Veteran asserts entitlement to service connection for chronic lymphocytic leukemia as due to herbicide exposure in-service.  Specifically, the Veteran alleges that he was exposed to herbicides coincident with his service while performing maintenance as an electronic technician at Grand Forks Air Force Base (AFB), North Dakota; Anderson AFB, Guam; and Kadena Air Base (AB), Okinawa, Japan.  He also contends that he was exposed to herbicides as he travelled on planes that flew over Vietnam and transported things to and from Vietnam.  Finally, the Veteran contends that he was exposed to herbicides as the bases in Guam and Okinawa were constantly sprayed with herbicides.

After a full review of the record, including service treatment and personnel records, statements by the Veteran, and other information relative to his in-service exposure to herbicides, obtained by the RO, the Board finds that service connection for CLL, claimed as due to exposure to herbicides, is not warranted either on a direct or presumptive basis.  In other words, the preponderance of the evidence does not show that the Veteran was ever exposed to herbicides during service, nor has his CLL been directly attributed to an event, injury, or disease incurred during service.  

The Veteran has a current diagnosis of CLL.  See e.g., VA physician letter dated November 8, 2010.  This VA physician diagnosed CLL as related to exposure to Agent Orange in Okinawa.  

As an initial matter, the Veteran does not allege, nor does the record reflect, that he first manifested CLL during service or until many years after service.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of CLL.  Moreover, there is no evidence of symptoms or a diagnosis of such disease until late-2007/early-2008.  As such, the evidence does not show CLL manifested within one year from active duty or the existence of continuity of symptoms between service and the present.  

As noted above, CLL is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  Nonetheless, if the Veteran can show that he was exposed to herbicide agents, he may still qualify for service connection for CLL as directly exposed to herbicides.  At issue then, is whether the Veteran had any exposure to herbicides, to include Agent Orange, at any point in his active military service.

As noted above, the Veteran had active service from July 1966 to June 1970.  The Veteran's military occupational specialty listed on his DD-214 was as an automatic flight control system specialist.  The Veteran's service personnel records affirm the Veteran served in Guam and Okinawa, Japan at the Anderson AFB in Guam and at Kadena AB in Okinawa.  Moreover, the service personnel records reflect service at Grand Forks AFB in North Dakota from June 1967 to June 1970 (with the exception of his time traveling and serving in Guam and Japan).  

The Veteran requested a change military records to obtain the Vietnam Service Medal (VSM).  In a May 1975 response to his application, the Personal Affairs Division found that the Veteran was not entitled to the VSM because he did not have TDY in Vietnam.  They further noted that the Veteran's contention that he flew on B-52 strike missions as an inflight electronic repairman over Vietnam did not qualify.  The personnel records do not support a finding of herbicide exposure while on active duty.  

In support of his claims, the Veteran submitted copies of past Board decisions in which service connection for a disability was granted based on a Veteran's claimed exposure to herbicides while stationed somewhere other than Vietnam, including Guam, Thailand, and Okinawa.  The Veteran also submitted internet articles discussing those Board decisions.  However, those past Board decisions and internet articles do not establish that the Veteran, himself, was exposed to herbicides while stationed in Guam or Okinawa, or that the Department of Defense has conceded herbicide use in Okinawa.  Additionally, the Board notes that outcomes in other Board decisions are not considered precedential due to the significant variance of the facts of each case.  Therefore, the results in the cases submitted by the Veteran are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303.

Regarding the Veteran's alleged exposure coincident with his service in Guam and Okinawa, Japan, the AOJ associated a copy of Information from DoD on Herbicide Tests and Storage outside of Vietnam in January 2011, which failed to show herbicide use at Grand Forks AFB, North Dakota, Anderson AFB, Guam, or Kadena AB, Okinawa, Japan.  Thereafter, a January 2011 official VA memorandum entered a formal finding regarding a lack of information required to verify the Veteran's herbicide exposure with JSRRC as exact dates regarding when the Veteran was stationed in Okinawa and Guam were not provided.

In the February 2014 Board remand the RO was instructed to provide more specific information regarding the Veteran's service (although the Veteran did not respond to the request for information, his exact dates of service in Guam and Okinawa, Japan were included in his personnel records) to JSRRC and obtain an updated response.  

An additional formal finding was issued in December 2014 after extensive research including a review of the 3rd Air Division command history from the Strategic Air Command website, a history of Grand Forks Air Base and the 319th Air Refueling Wing obtained from the Office Grand Forks Air Force Base website, a herbicide exposure verification request submitted to JSRRC with a negative response received July 2014, and a Dow Chemical: Risk for Investors report referenced by the Veteran and a herbicide exposure verification request submitted on July 2014 via email to the VAVBAWAS/CO211/AGENTORANGE.  After extensive research and a lengthy discussion of the history of the Veteran's unit, VA was unable to find any credible evidence to cooberate the Veteran's contentions.  

In light of the responses from NPRC and JSRRC the Board finds that the record presents no basis for finding that the Veteran was exposed to herbicide agents in service, as alleged.  To the extent that the Veteran has provided a description of the circumstances surrounding his use of herbicides during service, which he is competent to assert, the Board notes that any such assertions, alone, provide no persuasive evidence in support of the claim.  There simply is no competent, persuasive evidence to show that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for an establishment of service connection for CLL during active duty.  NPRC and JSRRC explicitly determined that they could not verify any such exposure.

The Board finds that the Veteran's service personnel file, JSRRC responses, and NPRC responses is the most probative evidence of record as to whether the Veteran was exposed to herbicides while in service.  Therefore, he cannot be presumed to have been exposed to herbicides in Guam, Okinawa, or North Dakota.  The Veteran's service personnel records further demonstrate that he did not serve in the Republic of Vietnam, and the NPRC and JSRRC reports, do not show any direct exposure to herbicides.  As such, the Veteran not entitled to the presumption that he was exposed to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has not contended that he personally sprayed Agent Orange while in Guam, Okinawa, or North Dakota, and the overwhelming evidence of record shows that the Veteran was not present in areas where Agent Orange or other herbicides may have been spread.  The Board acknowledges the Veteran's sincere belief that he was directly exposed to Agent Orange while flying over Vietnam, performing plane maintenance, or while serving in Guam, Okinawa, or North Dakota, but finds that his personnel records, NPRC, JSRRC, and other sources, significantly outweigh the statements made by the Veteran and those made by his treating physician in hematology and oncology (November 2010 statement).  As such, the preponderance of the evidence is against finding that the Veteran was exposed to herbicides, including Agent Orange, during service.

Moreover, the Board notes that there are no findings attributed to CLL in the service treatment records, nor is there any competent medical opinion attributing his CLL to any incident of service.  In reviewing the Veteran's testimony, it does not appear that he is alleging continuity-of-symptomatology; the Board nonetheless notes that the Veteran is not competent to provide this alternate theory of causation.  Such an allegation of causation is different from descriptions of continuity of symptomatology, which in many instances a Veteran is competent to provide.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 , n.4 (lay persons not competent to diagnose cancer).  Consequently, the preponderance of the evidence is against a finding of service connection on a direct basis.

For the foregoing reasons, the claims for service connection for CLL, claimed as due to herbicide exposure, must be denied on both a direct and presumptive basis.  The evidence of record does not show that the Veteran's CLL was incurred in or related to his active duty military service, nor was it shown within his first post-service year or presumed to be related to in-service exposure to herbicides.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for CLL is denied.  



____________________________________________
H. M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


